93 F.3d 986
320 U.S.App.D.C. 323
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of America, Appellee,v.Andre Lamont GAINEY, a/k/a Muhammad Ali El, Appellant.
No. 95-3061.
United States Court of Appeals, District of Columbia Circuit.
July 30, 1996.

Before:  WALD, SILBERMAN, and SENTELLE, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for an opinion.  See D.C.CIR.RULE 36(b).  It is


2
ORDERED AND ADJUDGED that the judgment of the district court be affirmed.  The district court did not err in denying appellant's motion to suppress identification evidence, as neither the photographic array nor lineup were impermissibly suggestive.   See Manson v. Brathwaite, 432 U.S. 98, 114-16 (1977);   United States v. Gantt, 617 F.2d 831, 840 (D.C.Cir.1980).  Furthermore, the district court did not plainly err in its jury instructions regarding 18 U.S.C. § 2113(d).   See United States v. Olano, 507 U.S. 725, 732-35 (1993).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.CIR.RULE 41.